DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The present office action is in response to an application filed on 11/27/2020, wherein claim 1, 3-5, 7-10, 13-19 and 21-25 were filed for consideration. Wherein, claim 25 is newly added. Hence claims 1,3-5,7-10,13-19 and 21-25 are pending and ready for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/27/2021 has been entered.
Response to Arguments
Applicant's arguments filed on 06/09/2020, with respect to claims 1, 3-19 and 21-24  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-4, 7, 14-16, 19, 21-22 and 25 are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Gomes et al. (US 2012/0040700 A1), hereinafter, “Gomes”, in view of Farhadi et al (US 9,036,652 B2), hereinafter, “Farhadi”.
Regarding claim 1, Gomes discloses: A terminal, method and an integrated circuit for use in a terminal device for communicating with a base station in a wireless telecommunications system (Gomes: fig 1A-E, “User equipment UE 102” equivalent to “terminal device”, para [0022]) the terminal device comprising circuitry configured to: receive a radio frame (Gomes: fig 5-6, para [0073], where, “a group of MTC WTRUs 502 may be paged using a group identifier, a groupIMSI or the like that may uniquely identify the MTC group 508. MTC WTRUs 502 in a group 508 may be assigned with a groupIMSI. The groupIMSI may be used for receiving pages (by MTC group) addressed to the group 508, such as group paging messages”), having a packet inserted by the base station outside of a control region including a physical downlink control channel (PDCCH) of the radio frame (Gomes: fig 5 and 8, para [0070]-[0073], where, “the MTC 502 receives data packet form the radio network 510. It is well known in the art that data packet transmitted in PDSCH and control information in PDCCH, where, the data packet inserted in PDSCH which is outside of the PDCCH, see para [0095]);
the packet including a predefined signature sequence (Gomes: fig 5 and 8, para [0073], where, “a group of MTC WTRUs 502 may be paged using a group identifier, “a groupIMSI” (equivalent to “predefined signature sequence” or the like that may uniquely identify the MTC group 508. MTC WTRUs 502 in a group 508 may be assigned with a groupIMSI. The groupIMSI may be used for receiving pages addressed to the group 508, such as group paging messages”), a header portion and a payload portion, the header portion including an indication of an identity of an intended recipient terminal device (Gomes: fig 5 and 6, para [0077], fig 6, step 620, “the “MTC WTRU 502”  (equivalent to “intended recipient terminal”) may receive a “paging message” (equivalent to “payload”) that may include a “recipient IMSI” (equivalent to “header portion”). At 630, the MTC WTRU 502 may compare the recipient IMSI to the individual IMSI and the groupIMSI associated with the MTC WTRU 502. At 650, the MTC WTRU 502 may determine whether to process the paging message. For example, when the recipient IMSI  matches the individual IMSI and/or the group-based IMSI, the MTC WTRU 502 the MTC WTRU 502 may determine that the paging message is addressed to the MTC WTRU 502”); and the payload portion including data specific to the intended recipient terminal device (Gomes: fig 5 and 6, para [0077], fig 6, step 620, “the “MTC WTRU 502”  (equivalent to “intended recipient terminal”) may receive a “paging message” (equivalent to “payload”)”);
search the radio frame for the predefined signature sequence (Gomes: fig 5, para [0070]-[0072], where, the receiver (WTRU) receives paging message with IMSI ranges and look for WTRU specific TMSI (equivalent to “predefined signature sequence”) and decide whether response on the paging messages), only during time periods determined in accordance with a predefined timing schedule (Gomes: fig 5-6, para [0080]-[0081], where, “an IMSI may be used by an MTC WTRU 502 to determine a paging occasion when the WTRU may listen for paging messages. For example, the WTRU 502 may use an IMSI to determine when paging frames may be available for reception. The MTC WTRUs 502 in an MTC group 508 may use a groupIMSI associated with the group to determine when paging frames and/or paging occasions may occur”); 
detect the predefined signature sequence within the radio frame (Gomes: fig 5-6, para [0077], where, “At 650, the MTC WTRU 502 may determine whether to process the paging message. For example, when the recipient IMSI “matches” (equivalent to “detect”) the individual IMSI and/or the group-based IMSI”); and 
 in response to detection of the predefined signature sequence within the radio frame: extract, the data from the payload portion included in the packet in the radio frame in a case that the indication indicates that the terminal device is the intended recipient terminal device (Gomes: fig 5 and 6, para [0077], fig 6, step 620, “the “MTC WTRU 502”  (equivalent to “intended recipient terminal”) may receive a “paging message” (equivalent to “payload”) that may include a “recipient IMSI” (equivalent to “header portion”). At 630, the MTC WTRU 502 may compare the recipient IMSI to the individual IMSI and the groupIMSI associated with the MTC WTRU 502. At 650, the MTC WTRU 502 may determine whether to process the paging message. For example, when the recipient IMSI  matches the individual IMSI and/or the group-based IMSI, the MTC WTRU 502 the MTC WTRU 502 may determine that the paging message is addressed to the MTC WTRU 502, and “may proceed to process”  (equivalent to “extract”) the paging message”); and 
continue to search the radio frame for other occurrences of the predefined signature sequence in a case that the indication indicates that the terminal device is not the intended recipient terminal device (Gomes: fig 7, para [0088]-[0089], step 730, the UE is receiving a radio frame transmitted by the base station “compare the recipient IMSI range to an IMSI associated with the WTRU” and 750 “determine that the page is addressed to the WTRU when the IMSI falls within the recipient IMSI range”, it implicitly teaches the continuation of further searching);  
Gomes does not explicitly teach: receive a radio frame transmitted by the base station in a non-synchronous manner; 
However, Hsu in the same field of endeavor teaches: receive a radio frame transmitted by the base station in a non-synchronous manner  (Farhadi: fig 6, col 6, lines  18-22, “when terminals employ synchronous or asynchronous DRX and/or DTX cycles. In some embodiments, the scheduled UL transmission sequence may be updated during the sequence without transmitting a new scheduling sequence”, further, col 9, lines 38-49 and col 10, lines 16-34).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to modify the system of Gomes  with the teaching of Farhadi by introducing “asynchronous transmission” for the advantage of the ability to avoid random access attempts from each MTC for each packet transmission by scheduling a predictable traffic pattern from the MTC devices (Farhadi: col 12, lines 10-14).
Regarding claim 3, Gomes  modified by Farhadi further teaches: The terminal device of claim 1, wherein the circuitry is further configured to enter a sleep mode at times outside of the time periods during which it searches for the predefined signature sequence (Gomes: fig 4, para [0035]-[0041], where, “DRX cycle” equivalent to “sleep mode”).
Regarding claim 4, Gomes modified by Farhadi further teaches:  The terminal device of claim 1, wherein the circuitry is further configured to enter a sleep mode (Gomes: fig 4, para [0035]-[0041], where, “DRX cycle” equivalent to “sleep mode”) in response to receiving the data which is specific to the terminal device (Gomes: fig 5 and 6, para [0075], where, “The MTC WTRU 502 may use an individual IMSI for receiving paging messages addressed to the specific MTC WTRU 502”).
Regarding claim 7, Gomes modified by Farhadi further teaches: The terminal device of claim 1, wherein the data that is specific to the terminal device comprises user-plane data for the terminal device (Gomes: fig 1D, para [0053], where, the data packets to/from the WTRU 102 includes user plane data).
Regarding claim 14, Gomes modified by Farhadi further teaches: The terminal device of claim 1, wherein the predefined signature sequence is any one of a set of predefined signature sequences that the terminal device is configured to search for Gomes: fig 5, para [0070]-[0072], where, the receiver (WTRU) receives paging message with IMSI ranges and look for WTRU specific TMSI (equivalent to “predefined signature sequence”) and decide whether response on the paging messages)”).
Regarding claim 15, Gomes modified by Farhadi further teaches: The terminal device of claim 1, wherein the circuitry is further configured to transmit acknowledgement signaling (Gomes: para [0076], where, “When an MTC group 508 receives a new groupIMSI value, one or more MTC WTRUs 502 in the group may respond by transmitting one or more acknowledgement messages, such as a GROUP IMSI REALLOCATION COMPLETE message”) to the base station after successful receipt of the data that is specific to the terminal device (Gomes: fig 7, para [0088]-[0089], step 730 “compare the recipient IMSI range to an IMSI associated with the WTRU” and 750 “determine that the page is addressed to the WTRU when the IMSI falls within the recipient IMSI range).
Regarding claim 16, Gomes modified by Farhadi further teaches: The terminal device of claim 15, wherein the circuitry is further configured to transmit the acknowledgement signaling a predefined time after receiving the predefined signature sequence (Gomes: para [0076], where, “When an MTC group 508 receives a new groupIMSI value, one or more MTC WTRUs 502 in the group may respond by transmitting one or more acknowledgement messages, such as a GROUP IMSI REALLOCATION COMPLETE message”), only during time periods determined in accordance with a predefined timing schedule (Gomes: para [0094]-[0096]).
Regarding claim 19, Gomes modified by Farhadi further teaches: The terminal device of claim 1, wherein the terminal device is a machine-type communication (MTC) terminal device (Gomes: fig 2, para [0063]). 
	Regarding Claim 21, Gomes in view of Farhadi further teaches: A method of operating a terminal device in a wireless telecommunications system, the method comprising: receiving a radio frame transmitted by a base station in a non-synchronous manner, the radio frame having a packet inserted by the base station outside of a control region including a physical downlink control channel (PDCCH) of the radio frame, the packet including a predefined signature sequence, a header portion and a payload portion, the header portion including an indication of an identity of an intended recipient terminal device, and the payload portion including data specific to the intended recipient terminal device; searching the radio frame for the predefined signature sequence only during time periods determined in accordance with a predefined timing schedule; 5Application No. 14/389,809 detecting the predefined signature sequence within the radio frame; and in response to detecting the predefined signature sequence within the radio frame: extracting  the data from the payload portion included in the packet in the radio frame in a case that the indication indicates that the terminal device is the intended recipient terminal device; and continuing to search the radio frame for other occurrences of the predefined signature sequence in a case that the indication indicates that the terminal device is not the intended recipient terminal device (It is the method that is performed by the terminal apparatus of claim 1. Hence claim 21 is rejected under the same ground of rejection of claim 1).
	Regarding Claim 22, Gomes in view of Farhadi further teaches: An integrated circuit for use in a terminal device for communicating with a base station in a wireless telecommunications system, wherein the integrated circuit comprises circuitry for causing the terminal device to: receive a radio frame transmitted by the base station in a non-synchronous manner, the radio frame having a packet inserted by the base station outside of a control region including a physical downlink control channel (PDCCH) of the radio frame, the packet including a predefined signature sequence, a header portion and a payload portion, the header portion including an indication of an identity of an intended recipient terminal device, and the payload portion including data specific to the intended recipient terminal device; search the radio frame for the predefined signature sequence only during time periods determined in accordance with a predefined timing schedule; detect the predefined signature sequence within the radio frame; and in response to detection of the predefined signature sequence within the radio frame: extract, the data from the payload portion included in the packet in the radio frame in a case that the indication indicates that the terminal device is the intended recipient terminal device; and 6Application No. 14/389,809continue to search the radio frame for other occurrences of the predefined signature sequence in a case that the indication indicates that the terminal device is not the intended recipient terminal device (It is the circuitry of a terminal that perform the method of claims 1 and 21. Hence claim 22 is rejected under the same ground of rejection of claim 21).
Regarding claim 25, Gomes modified by Farhadi further teaches: The terminal device of claim 1, wherein in the case that the indication indicates that the terminal device is not the intended recipient terminal device, the circuitry continues to search the radio frame for other occurrences of the predefined signature sequence in a remainder of a wake period according to the predefined timing schedule before returning to a sleep mode (Gomes: fig 7, para [0088]-[0089], step 730 “compare the recipient IMSI range to an IMSI associated with the WTRU” and 750 “determine that the page is addressed to the WTRU when the IMSI falls within the recipient IMSI range”, it implicitly teaches the continuation of further searching).

Claim 5 is rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Gomes et al. (US 2012/0040700 A1), hereinafter, “Gomes”, in view of Farhadi et al (US 9,036,652 B2), hereinafter, “Farhadi” further in view of Nakashima et al. (US 2009/0257425  A1), hereinafter, “Nakashima”.
Regarding claim 5, Gomes modified by Farhadi do not explicitly teach, however, Nakashima in the same field of endeavor teaches: The terminal device of claim 1, wherein the circuitry is further configured to search for the predefined signature sequence within a predefined frequency range which is narrower than and within an operating frequency range of the wireless telecommunications system (Nakashima: fig 6A and 6B, para [0152], where, “when a frequency band to be used for transmission of data is 1.25 MHz corresponding to one chunk, for example, the FFT unit 301 for 1.25 MHz is selected to perform FFT on the modulation data”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to modify the system of Gomes and Farhadi with Nakashima for the advantage of performing high-speed packet-data transmission. As to data modulation, QPSK (Quadrature Phase Shift Keying) is switched to multilevel modulation of higher modulation efficiency, such as 8-PSK or 16-QAM (Quadrature Amplitude Modulation), as a channel condition becomes better (Nakashima: para [0004]).
Claim 10, is rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Gomes et al. (US 2012/0040700 A1), hereinafter, “Gomes”, in view of Farhadi et al (US 9,036,652 B2), hereinafter, “Farhadi” further in view of Moffatt et al. (US 2010/0080309  A1), hereinafter, “Moffatt”.

Regarding claim 10, Gomes modified by Farhadi do not explicitly teach, however, Moffatt teaches: The terminal device of claim 1, wherein the circuitry is further configured to receive the data that is specific to the terminal device in a packet format 3Application No. 14/389,809for which the predefined signature sequence comprises a portion selected from the group comprising a pre-amble portion, a mid-amble portion, a post-amble portion, a pilot portion, and a scattered pilot portion (Moffatt: para [0076], where, “modulation and symbol mapping circuit 132 includes a QAM/PSK modulator 134 and Insert Pilot Carriers and PAPR Reduction Carriers circuit 136 that inserts pilot carriers and PAPR reduction carriers into the signal. A circuit can generate a preamble sequence and insert the sequence to be received with selected preamble subcarriers and quadratically modulated. The circuit 136 could include a preamble sequence generator for generating a preamble sequence as a training sequence”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to modify the system of Gomes and Farhadi with Moffatt for the advantage that the channel propagation effects are generally more constant over a given subband than over the entire channel as a whole. A classical In-phase/ Quadrature (I/Q) modulation can be transmitted over individual subbands. Also, OFDM is typically used in conjunction with a Forward Error Correction scheme, which in this instance, is sometimes termed Coded Orthogonal FDM or COFDM (Moffatt: para [0002]).

Claims 17-18 are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Gomes et al. (US 2012/0040700 A1), hereinafter, “Gomes”, in view of Farhadi et al (US 9,036,652 B2), hereinafter, “Farhadi” further in view of Kwon et al. (US 2011/0007715  A1), hereinafter, “Kwon”.
4Application No. 14/389,809Regarding claim 17, neither Gomes nor Farhadi teaches, however Moffatt further teaches:  The terminal device of claim 1, wherein the data that is specific to the terminal device comprises an instruction for the terminal device to proceed to synchronize to the frame structure transmitted by the base station in order to receive further data in a synchronous manner (Kwon: para [0003], where, the receiver may be in synchronized access mode if the uplink signal is within a synchronization limit), and wherein the terminal device is configured to synchronize to the frame structure in response to receiving the instruction (Kwon: para [0036], where, “transmitting a message in a synchronized access mode or a non-synchronized access mode in a random access channel (RACH) used to synchronize a signal of a user equipment with a base station”).
Regarding claim 18, neither Gomes nor Farhadi teaches, however Kwon teaches: The terminal device of claim 1, wherein the circuitry is further configured to receive data from the base station in a synchronous manner (Kwon: para [0003], where, “In the 3GPP LTE, a considerable amount of messages (more than 24 bits) may be added to a preamble sequence for random access in the synchronized access mode so that both the preamble sequence and the messages may be transmitted together”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to modify the system of Gomes and Farhadi with Kwon for the advantage of transmitting more messages and reduce error when the receiving side detects information as compared with the case where circular shift is applied to the short sequence (Kwon: para [0094]).

Claims 8-9 are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Gomes et al. (US 2012/0040700 A1), hereinafter, “Gomes”, in view of Farhadi et al (US 9,036,652 B2), hereinafter, “Farhadi” further in view of Kim et al. (US 2014/0369287 A1), hereinafter, “Kim”.
Regarding claim 8, neither Gomes nor Farhadi teaches, however Kim teaches: The terminal device of claim 7, wherein the data that is specific to the terminal device comprises an indication of a coding scheme for the user-plane data for the terminal device (Kim: fig 5, para [0062], where, “transmission format information `C` (e.g., transport block size, modulation scheme, coding information, etc.) is transmitted via a specific subframe”).
Regarding claim 9, neither Gomes nor Farhadi explicitly teach, however, Kim teaches: The terminal device of claim 1, wherein the data that is specific to the terminal device comprises an indication of a time and/or frequency on which user-plane data for the terminal device is transmitted by the base station (Kim: fig 5, para [0062], where, “transmission format information `C` (e.g., transport block size, modulation scheme, coding information, etc.) is transmitted via a specific subframe”, para [0005], where, “he base station sends uplink scheduling information on uplink (UL) data to a corresponding user equipment to inform the corresponding user equipment of time/frequency region available for the corresponding user equipment, coding, data size, HARQ relevant information”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to modify the system of Gomes and Farhadi with Kim for the advantage of reduction of cost per bit, service availability increase, flexible frequency band use, simple-structure and open interface, reasonable power consumption (Kim: para [0005]).

Claim 13 is rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Gomes et al. (US 2012/0040700 A1), hereinafter, “Gomes”, in view of Farhadi et al (US 9,036,652 B2), hereinafter, “Farhadi” further in view of Rey et al. (US 2009/0172170 A1), hereinafter, “Rey”.
Regarding claim 13, neither Gomes nor Farhadi explicitly teach, however, Rey teaches: The wireless telecommunications system of claim 12, wherein the packet format further comprises an indication of resources encompassed by the payload portion of the packet that are not used to convey the data that is specific to a second terminal device (Rey: para [0022] and para [0112], where, media format= payload type number, the payload portion is not used if the second terminal does not support media format).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to modify Gomes and Farhadi with Rey for the advantage of setting up alternative media format if the second terminal does not support media format (Rey: para [0016]).
Claim 23 is rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Gomes et al. (US 2012/0040700 A1), hereinafter, “Gomes”, in view of Farhadi et al (US 9,036,652 B2), hereinafter, “Farhadi” further in view of Nimbalker et al. (US 2012/0163305 A1), hereinafter, “Nimbalker”.
5Application No. 14/389,809Regarding claim 23, Gomes modified by Farhadi do not explicitly teach, however, Nimbalker teaches: The terminal device of claim 1, wherein the packet is inserted by the base station into an existing Long Term Evolution (LTE) frame structure in symbols occurring immediately after the PDCCH (Nimbalker: fig 2, para [0024], where, “ In one 3GPP LTE implementation, the uplink access configuration information is contained in the PDCCH message that does not allocate any resources on a physical downlink shared channel (PDSCH)”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to modify Gomes and Farhadi with Nimbalker for the advantage of  providing the synchronization channel enables the UE to acquire the PCID, timing synchronization, frequency synchronization, Radio Frame timing (10 ms), subframe timing (1 ms), cyclic prefix (CP) format and the duplex format (Nimbalker: para [0016]).
Claim 24 is rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Gomes et al. (US 2012/0040700 A1), hereinafter, “Gomes”, in view of Farhadi et al (US 9,036,652 B2), hereinafter, “Farhadi” further in view of Lindh et al. (US 2012/0207099 A1), hereinafter, “Lindh”.
Regarding claim 24, Gomes  further teaches: The terminal device of claim 1, wherein the packet includes a packet format having a header portion and a payload portion (Gomes: fig 8, para [0095] and para [0124]), and neither Gomes nor Hsu explicitly teach, however, Lindh further teaches: wherein the payload portion is transmitted by the base station at a time and a frequency that is not contiguous with the header portion (Lindh:  para [0099], where control channels assume the subcarriers used for transmission are spread across the whole bandwidth equivalent to “not contiguous”). 
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to modify Gomes and Farhadi with Lindh for the advantage of achieving higher capacity and better coverage of DL control channel with better suitability for frequency selective precoded transmission due to localized PDCCHs which makes the system very efficient for scheduling multiuser MIMO (Lindh: para [0121]-[0123]).
3Application No. 14/389,809Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561.  The examiner can normally be reached on Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NIZAM U. AHMED
Examiner
Art Unit 2461


/JOSEPH A BEDNASH/Primary Examiner, Art Unit 2461